PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
BUNNETT, NIGEL W., et al.
Application No.: 16/064,061
Filed:  June 20, 2018
Attorney Docket No.: 46381-0002US1 
 
:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed April 08, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600.00 and the oath/declaration; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

Since the requirements of 37 CFR 1.137(a) were satisfied on April 20, 2022, the petition is granted Nunc pro tunic.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET